ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the petition of Adam Michael Wintz for further review of the decision of the court of appeals be, and the same is, granted; (2) the decision of the court of appeals filed March 15, 2005 be, and the same is, reversed; and (3) the case is remanded to the district court for a new decision on probation revocation in light of State v. Modtland, 695 N.W.2d 602 (Minn.2005). BY THE COURT:
/s/Kathleen A. Blatz Chief Justice